Case 19-27439-MBK         Doc 473         Filed 11/08/19 Entered 11/08/19 18:25:12        Desc Main
                                         Document      Page 1 of 4


 RIKER DANZIG SCHERER HYLAND & PERRETTI LLP
 Joseph L. Schwartz, Esq. (JS-5525)
 Tara J. Schellhorn, Esq. (TS-8155)
 Rachel G. Atkin, Esq. (RA-4910)
 Headquarters Plaza
 One Speedwell Avenue
 Morristown, New Jersey 07962-1981
 (973) 538-0800

 Counsel to Plaintiffs and Counterclaim Defendants Newark Warehouse Urban Renewal, LLC and
 Newark Warehouse Redevelopment Company, LLC

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


                                                    Hon. Michael B. Kaplan, U.S.B.J.
 In re:
                                                    Case No. 19-27439 (MBK)
 Hollister Construction Services, LLC,
                                                    Chapter 11
                                          Debtor.

 NEWARK WAREHOUSE URBAN
 RENEWAL, LLC and NEWARK
 WAREHOUSE REDEVELOPMENT                            Adv. Pro. No. 19-02222 (MBK)
 COMPANY, LLC,

                                     Plaintiffs,    Hearing Date: December 12, 2019 at 10:00 a.m.
                                                    Objection Deadline: December 5, 2019
                v.

 HOLLISTER CONSTRUCTION SERVICES,
 LLC, CHRISTOPHER JOHNSON, KIERAN
 FLANAGAN, BRENDAN MURRAY, JOHN
 DOES 1-100, JANE DOES 1-100, AND XYZ
 CORPORATIONS 1-100,
                                   Defendants.
Case 19-27439-MBK           Doc 473      Filed 11/08/19 Entered 11/08/19 18:25:12     Desc Main
                                        Document      Page 2 of 4



 HOLLISTER CONSTRUCTION SERVICES,
 LLC,

                               Counterclaimant,

              v.

 NEWARK WAREHOUSE URBAN
 RENEWAL, LLC and NEWARK
 WAREHOUSE REDEVELOPMENT
 COMPANY, LLC,

                        Counterclaim Defendants.

 HOLLISTER CONSTRUCTION SERVICES,
 LLC,

                            Third-Party Plaintiff,

                   v.

 EDISON CONSTRUCTION
 MANAGEMENT, LLC and PASQUALE
 SURIANO,

                         Third-Party Defendants.


  NOTICE OF MOTION OF NEWARK WAREHOUSE URBAN RENEWAL, LLC AND
  NEWARK WAREHOUSE REDEVELOPMENT COMPANY, LLC FOR AN ORDER
   REMANDING STATE COURT ACTION TO THE SUPERIOR COURT OF NEW
    JERSEY, OR, IN THE ALTERNATIVE, ABSTAINING FROM EXERCISING
             JURISDICTION OVER THE STATE COURT ACTION

         Newark Warehouse Urban Renewal, LLC and Newark Warehouse Redevelopment
 Company, LLC (together, the “Plaintiffs” or the “NWR Entities”), by and through their
 undersigned counsel, hereby submit this Motion for entry of an order remanding this adversary
 proceeding to the Superior Court of New Jersey, Essex County, Law Division (the “State
 Court”), the court from which it was removed by defendant Hollister Construction Services,
 LLC, the debtor in the above-referenced bankruptcy case (the “Debtor”), or, in the alternative,
 abstaining from hearing this lawsuit pursuant to either 28 U.S.C. §§ 1334(c)(1) or (c)(2) (the
 “Motion”). In support of the Motion, the NWR Entities will rely on the Certification of Joseph
 L. Schwartz, Esq. and the Memorandum of Law enclosed with this Notice.

 Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
 may wish to consult one.)




                                                     2
Case 19-27439-MBK       Doc 473     Filed 11/08/19 Entered 11/08/19 18:25:12            Desc Main
                                   Document      Page 3 of 4


       If you do not want the Bankruptcy Court (the “Court”) to issue an order granting the
 Motion, or if you want the Court to consider your views on the Motion, then, on or before
 December 5, 2019, you or your attorney must:

       •   File an objection, pursuant to D.N.J. LBR 9013-2, with the Clerk of the Court at:

                      United States Bankruptcy Court
                      District of New Jersey
                      Clarkson S. Fisher US Courthouse
                      402 East State Street
                      Trenton, NJ 08608

           If you mail your objection to the Court for filing, you must mail it early enough so the
           Court will receive it on or before the date stated above.

       •   Deliver a copy of your objection (a) to counsel to the NWR Entities at the following
           addresses: Riker, Danzig, Scherer, Hyland & Perretti LLP, Attn: Joseph L. Schwartz,
           Esq., Tara J. Schellhorn, Esq. and Rachel G. Atkin, Esq., One Speedwell Avenue,
           Morristown, New Jersey 07962-1981 phone: (973) 538-0800, fax: (973) 538-1984, e-
           mail: jschwartz@riker.com, tschellhorn@riker.com, and ratkin@riker.com; and (b) to
           all parties requesting notice in this case, so as to be received on or before December
           5, 2019.

       •   Attend the hearing scheduled to be held on December 12, 2019 at 10:00 a.m. before
           the Honorable Michael B. Kaplan, U.S.B.J., United States Bankruptcy Court,
           Clarkson S. Fisher US Courthouse, 402 East State Street, Trenton, New Jersey 08608.




                                                3
Case 19-27439-MBK        Doc 473     Filed 11/08/19 Entered 11/08/19 18:25:12           Desc Main
                                    Document      Page 4 of 4



        If you or your attorney do not take these steps, the Court may decide that you do not
 oppose the relief sought in the Motion and may enter an order granting that relief.


 Dated: November 8, 2019
 Morristown, New Jersey
                                                 RIKER DANZIG SCHERER HYLAND
                                                 & PERRETTI LLP


                                                 By: /s/     Joseph L. Schwartz
                                                             Joseph L. Schwartz

                                                 Joseph L. Schwartz, Esq. (JS-5525)
                                                 Rachel G. Atkin, Esq. (RA-4910)
                                                 Headquarters Plaza
                                                 One Speedwell Avenue
                                                 Morristown, New Jersey 07962-1981
                                                 (973) 538-0800

                                              Counsel to Plaintiffs and Counterclaim Defendants
                                              Newark Warehouse Urban Renewal, LLC and
                                              Newark Warehouse Redevelopment Company, LLC



 5092694v2




                                                 4
